

117 HR 4160 IH: Global Autism Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4160IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Smith of New Jersey (for himself, Ms. Bass, Mr. Michael F. Doyle of Pennsylvania, Mr. Fitzpatrick, and Mr. Meuser) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish a Global Autism Assistance Program.1.Short titleThis Act may be cited as the Global Autism Act.2.Global Autism Assistance Program(a)Establishment and purposeThe Administrator for the United States Agency for International Development shall establish and administer a health and education grant program, to be known as the Global Autism Assistance Program, to—(1)support activities under subsection (c)(2) by nongovernmental organizations and other service providers, including advocacy groups, focused on autism spectrum disorder (ASD) in developing countries; and(2)establish a program, to be known as the Train the Trainers Program, under subsection (d) to train health and education professionals working with children with ASD in developing countries.(b)Designation of eligible regionsNot later than 120 days after the date of the enactment of this Act, the Administrator, in consultation with research, advocacy, and service organizations for individuals with ASD, shall designate not fewer than two regions in developing countries that are determined to—(1)require assistance in addressing the needs of people with ASD, their families, and systems that serve them;(2)have sufficient familiarity with issues related to ASD to make effective use of the Global Autism Assistance Program.(c)Selection of implementing NGO(1)In generalNot later than 180 days after the designation of eligible regions pursuant to subsection (b), the Administrator shall select and award a grant under this section to a nongovernmental organization with experience in ASD-related issues to implement the Global Autism Assistance Program through selection and awarding of grants to local service providers and advocacy groups focused on ASD.(2)ActivitiesA local service provider or advocacy group that receives a grant under paragraph (1) may use such grant to carry out any of the following activities (including, as appropriate, the translation into local languages of relevant English-language publications):(A)Education and outreach to the publicUse public service announcements and other public media to help the public become more aware of the signs of ASD so that children with ASD can be diagnosed and access evidence-based interventions earlier.(B)Support to familiesDevelopment of resources for families, such as online web resource centers in local languages, dissemination of materials to parents of newly diagnosed children, such as information contained in the Centers for Disease Control and Prevention’s publication entitled Learn the Signs, Act Early, or other suitable alternatives, and dissemination of educational aids and guides to help parents with their children’s development.(C)Support to educational institutionsFunding for schools or other educational institutions, focusing on teachers of the youngest students, and including the distribution of equipment or of the materials referred to in subparagraph (B).(D)Support to clinics and medical centersProvision of funding to clinics and medical centers with proven records in addressing ASD to assist with operating expenses, including personnel, equipment supplies, and facilities, development of assessment testing for ASD, and acquisition of specialized equipment, such as augmentative communication devices.(3)Applications for grants(A)Submission of applicationsTo be eligible to receive a grant from the implementing nongovernmental organization, a local service provider or advocacy group shall submit to such implementing nongovernmental organization an application at such time, in such manner, and containing such information as such implementing nongovernmental organization may require.(B)Establishment of screening board(i)In generalThe implementing nongovernmental organization responsible for implementing the Global Autism Assistance Program shall establish a screening board to be known as the Project Advisory Board to review for content and appropriateness applications from local service providers or advocacy groups submitted in accordance with subparagraph (A).(ii)MembershipThe members of the Project Advisory Board shall be appointed by the implementing nongovernmental organization, in consultation with the Administrator, and in accordance with the following provisions:(I)Each member shall serve for a term of one year and each member may serve as many as three consecutive terms.(II)A member of the Project Advisory Board may continue to serve after the expiration of the term of such member until such time as a successor is appointed.(III)Membership of the Project Advisory Board shall include at least seven voting members who are members of autism advocacy groups, adults with ASD, professionals working with ASD, or otherwise associated with the autism community. Among the voting members of the Board shall be at least two parents from different families of individuals with ASD, one medical professional working with ASD, one teacher of individuals with ASD, and one individual who has ASD. Efforts shall be made to include on the Project Advisory Board individuals with experience working in the developing world.(IV)Membership of the Project Advisory Board shall include non-voting members as determined appropriate by the Administrator.(V)Membership of the Project Advisory Board shall be chosen so as to ensure objectivity and balance and to reduce the potential for conflicts of interest.(4)Support and assistanceThe implementing nongovernmental organization shall provide, contract for, and coordinate technical assistance in support of its mission in meeting the goals and purposes of this Act.(d)Train the trainersThe implementing nongovernmental organization, acting on behalf of the Administrator, in consultation with the Project Advisory Board, shall establish a program, to be known as the Train the Trainers Program, to—(1)identify health and education professionals to receive specialized training for teaching and working with youth with ASD, including training conducted in or workshops at locations within one of the regions designated pursuant to subsection (b);(2)conduct training through biomedical conferences in at least two of the regions designated pursuant to subsection (b), including bringing medical and psychological specialists from the United States to train and educate parents, health professionals, caregivers, community health workers, and others who serve people with ASD, including training related to—(A)biomedical interventions that can improve the health and wellbeing of people with ASD;(B)how nutrition, various metabolic issues and other variables can impact behavior; and(C)various evidence-based habilitative and other therapies including but not limited to—(i)applied behavior analysis and other evidence-based early intensive behavior interventions;(ii)occupational therapy; and(iii)speech language pathology;(D)other evidence-based interventions and strategies that are effective at improving the health and well-being for people with ASD; and(E)other evidence-based practices as determined by the grantee and based on local needs; and(3)conduct post-workshop follow-up technical support and assistance.(e)FundingTo carry out this section, the Administrator shall allocate amounts that have been appropriated or otherwise made available to the United States Agency for International Development.(f)Annual reportThe Administrator shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on an annual basis a report on activities carried out under this section during the prior calendar year.